Title: From Thomas Jefferson to Lucy Ludwell Paradise, 24 March 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Mar. 24. 1789.

Very much to do must always be my apology for acknoleging so late the receipt of your letters, and it will always be a true one in my present situation. I have been the less uneasy about this as I have from time to time mentioned to Doctor Bancroft what was necessary in the way of business. We wait with anxiety to hear whether the refusing creditor has yet come in. Tho’ Mr. Paradise does not say so, I am sure it is vastly his wish to go to England, and it will greatly distress him if the refusal of one creditor prevents him. But should this be the case, I would still advise you to go through with the deed as to the other creditors, this being certainly what is best. But in that event what would you advise Mr. Paradise to do? I have said boldly to Doctr. Bancroft he would go with me to America. I did this because I knew he would shew the letter to the creditor, and hoped it would bring him in. But if it does not? What will you advise? I believe Mr. Paradise would propose to go to America: but I should like to have your approbation before I encouraged it. He is living here under the most regular, rigorous and laudable economy. I have a letter of the 3d. instant from the Countess Barziza who was well. I have the honor to be with sentiments of the most perfect esteem & respect, Madm. your most obedt. humble servt,

Th: Jefferson

